FIRST AMENDMENT TO ADDENDUM TO MANAGEMENT AGREEMENT (“AGREEMENT”) DATED FEBRUARY 1, 1995 BETWEEN ARIEL INVESTMENTS, LLC (FORMERLY ARIEL CAPITAL MANAGEMENT) AND ARIEL INVESTMENT TRUST GOVERNING ARIEL FOCUS FUND AND ARIEL DISCOVERY FUND We hereby confirm that as of February 1, 2014, the compensation payable out of the assets of each respective Fund pursuant to Section 4(a) of the Agreement and each Fund’s respective Addendum shall be at the following annual rates: Fund/Addendum Date Annual Rate Value of Average Daily Net Assets Ariel Focus Fund
